       Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                17 Cr. 350 (LAP)
-against-
                                                       ORDER
WILLIAM THOMAS,

                     Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant William Thomas’ request for

release on the ground that the Bureau of Prisons (the “BOP”) has

erred in computing his sentence.         (See Letter from William Thomas

(“Mot.”), dated Aug. 12, 2020 [dkt. no. 1286].)         For the following

reasons, his request is DENIED.

  I.     FACTUAL BACKGROUND

       On October 18, 2017 Mr. Thomas was charged with conspiring to

distribute oxycodone. (See Complaint, dated Oct. 18, 2017 [dkt.

no. 1].)    Mr. Thomas pled guilty to one count of conspiring to

distribute narcotics. (Judgment in a Criminal Case, dated Sept.

10, 2019 [dkt. no. 1212].)         On September 10, 2019, this Court

sentenced Mr. Thomas to a term of forty-eight months’ incarceration

to run concurrently with his state court sentence, followed by a

period of five years of supervised release. (Transcript, dated

Sept. 10, 2019 [dkt. no. 1220], at 14-15.)




                                     1
        Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 2 of 7



      On August 25, 2020 Mr. Thomas submitted a letter requesting

release on the basis that the BOP has erred in the computation of

his sentence.       In his letter, Mr. Thomas specifically questioned

why the BOP is crediting him only for serving twenty-one months

when, he argues, he has served thirty-three.                      (See Mot. at 1.)

The Government submitted a letter in response on September 3, 2020,

expressing its view that Mr. Thomas’ request is premature because

Mr.   Thomas      has     failed     to    exhaust    available     administrative

remedies.       (Letter from Andrew C. Adams (“Opp.”), dated Sept. 3,

2020 [dkt. no. 1290].)

  II.     APPLICABLE LAW

          a. 18 U.S.C. Section 2241

      The appropriate vehicle for an attack on the BOP’s computation

of a lawfully imposed sentence is through a petition pursuant to

28 U.S.C. Section 2241.             See Jiminian v. Nash, 245 F.3d 144,146

(stating that a motion pursuant to 18 U.S.C. Section 2241 is

brought    to    challenge      the    execution      of    a   federal    prisoner’s

sentence,      including     “computation        of   a    prisoner’s     sentence   by

prison officials.”).            Prior to filing a petition pursuant to

Section 2241, however, an inmate must first exhaust administrative

appeals.       See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629,634.

Absent     a    showing    of      cause   and    prejudice,      this     exhaustion

requirement demands that “appeals proceed in the first instance

through the federal agency review process” because doing so “could


                                            2
     Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 3 of 7



potentially obviate the need for judicial review [and] develop the

factual record at the agency level.”          See id.    A federal inmate

who seeks to challenge his sentence computation must first seek

relief under the BOP’s four-step Administrative Remedy Program;

only after these four steps have been completed may an inmate file

an action in federal court.     See, e.g., U.S. v. Al-Marri, 239 F.

Supp.2d. 366, 367 (S.D.N.Y. 2002); see also 28 C.F.R § 542.13.

     Failure to exhaust administrative remedies is only excused if

the prisoner makes “a showing of cause for his dereliction and

consequent prejudice.”     Carmona 243 F.3d at 633. If there are

“legitimate circumstances beyond the prisoner’s control [which]

preclude him from fully pursuing his administrative remedies” the

failure is excused.    Id. at 634.      “Exhaustion of administrative

remedies may not be required when ‘(1) available remedies provide

no genuine opportunity for adequate relief; (2) irreparable injury

may occur without immediate judicial relief; (3) administrative

appeal would be futile; and (4) in certain instances a plaintiff

has raised a substantial constitutional question.’” Beharry v.

Ashcroft, 329 F.3d 51,62 (quoting Able v. United States, 88 F.3d

1280, 1288 (2d Cir. 1996)).

       b. 18 U.S.C. Section 3585(a)

     18 U.S.C. Section 3585(a) governs the date a federal sentence

commences.    It   provides    that    “[a]   sentence    to   a   term   of

imprisonment commences on the date the defendant is received in


                                   3
        Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 4 of 7



custody awaiting transportation to, or arrives voluntarily to

commence service of sentence at, the official detention facility

at which the sentence is to be served.” 18 U.S.C. §3585(a).

Regarding credit for prior custody, a “defendant shall be given

credit toward the service of a term of imprisonment for any time

he has spent in official detention prior to the date the sentence

commences—(1)as a result of the offense for which the sentence was

imposed; or (2) as a result of any other charge for which the

defendant was arrested after the commission of the offense for

which the sentence was imposed; that has not been credited against

another sentence.”         18 U.S.C. 3585(b) (emphasis added).            The BOP

is    precluded    from    granting      credit   for    time   in   pre-sentence

detention that has already been credited towards another sentence.

See U.S. v. Arroyo, 324 F. Supp.2d 472.

     III. DISCUSSION

       In his August 12 letter, Mr. Thomas argues that the BOP

miscalculated his sentence and is not following this Court’s order

that his State and Federal sentences run concurrently. (Mot. at

1.)    The    Government       asserts   that   Mr.   Thomas’    application   is

premature because has not raised the issue with his sentence

computation with the BOP through its administrative grievance

process. (See Opp. at 2.)                As noted above, see supra at 2-3,

broader      interests    in    judicial    economy     and   accuracy   generally

demand the exhaustion of administrative remedies prior to seeking


                                           4
     Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 5 of 7



relief from the Court.    See Carmona, 243 F.3d at 634. Accordingly,

Mr. Thomas must appeal his sentence “in the first instance through

the federal agency review process.”      Id.

     Construing Mr. Thomas’ letter as a motion to challenge the

computation of his lawfully imposed sentence pursuant to 28 U.S.C.

§ 2241, see supra at 2-3, the motion is, based on the record before

the Court, premature.    Mr. Thomas requests in his August 12 letter

that the Court intervene to correct the BOP’s alleged error but

does not describe any effort to pursue an administrative remedy

through   the   BOP’s    grievance   process    prior   to    making    his

application.     Moreover,    Mr.    Thomas    does   not    describe   any

“legitimate circumstances beyond [his] control” that preclude him

from pursuing a remedy through the BOP’s grievance process.             See

Carmona 243 F.3d at 634. Because Mr. Thomas has, from what the

Court can tell, not pursued any administrative remedy, his motion

is denied as premature under § 2241’s exhaustion requirement. That

denial, however, is without prejudice--Mr. Thomas may renew his

request after he exhausts the administrative remedies offered by

the BOP as required.

     Notwithstanding the fact that Mr. Thomas’ challenge of his

sentence calculation is precluded by the exhaustion requirement,

the Court is deeply skeptical of his argument that the BOP has

improperly calculated his sentence.      This Court originally ordered

that Mr. Thomas’ federal sentence run concurrently with his state


                                     5
     Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 6 of 7



court sentence. (Transcript, dated Sept. 10, 2019 [dkt. no. 1220],

at 14-15.)    The BOP’s calculations indicate that: (1) the Court

imposed a total term of forty-eight months imprisonment;(2) that

Mr. Thomas’s federal sentence was imposed on September 10, 2019;

(3) that Mr. Thomas is credited for time served from (i)October 8,

2017 to October 9, 2017 and (ii) November 3, 2017 to November 5,

2018; and (4) that Mr. Thomas is projected to be released on

January 31, 2022. (See Opp. at 3-4.)         The time credited is the

time Mr. Thomas served upon his arrest and prior to the imposition

of his state sentence. (See id. at 3.)        The time Mr. Thomas has

not been credited for is the time served after his state sentence

was imposed and before his federal sentence was imposed.

     The BOP is unable to grant credit for time spent in pre-

sentence detention that has already been credited against another

sentence.    Mr. Thomas may not “receive credit for both his state

and federal sentences prior to the date that the federal sentence

was imposed.”    Arroyo 324 F. Supp.2d at 474.       This makes sense--

in fact, it would be impossible for his state and federal sentences

to run “concurrently” when only the state sentence had been

imposed.    Because the time Mr. Thomas is questioning was credited

against his state sentence prior to the imposition of his federal

sentence, it may not be credited towards his federal sentence.




                                   6
        Case 1:17-cr-00350-LAP Document 1344 Filed 03/17/21 Page 7 of 7



  IV.     CONCLUSION

     For the foregoing reasons, Mr. Thomas’ motion seeking a

correction to the computation of his sentence (dkt. no. 1286) is

DENIED as premature.      That denial is without prejudice; Mr. Thomas

may renew his request once he has exhausted the administrative

remedies provided by the BOP.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Thomas.

SO ORDERED.

Dated:      New York, New York
            March 17, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      7
